The stipulation that the defendant should not be liable for loss or damage, unless demand was made in writing within thirty days from the date of bill of lading, was held an unreasonable restriction of the common law liability of a common carrier and void in Cigar Co. v. Express Co., ante, 348. But, aside from that, the defendant waived this stipulation and is estopped by answering plaintiff's demand for return of the package that it was searching for it, and then, when it was found, accepting plaintiff's instruction to sell the same. It was not until July, 1893, that the defendant notified the plaintiff that the package was *Page 243 
stolen. The demand in writing was made within thirty days, and action was brought within three years (The Code, 155, 1) after that date.
No error.
Cited: Mfg. Co. v. R. R., 128 N.C. 283; Deans v. R. R., 152 N.C. 172;Forney v. R. R., 167 N.C. 642.
(353)